Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendment filed on 03/06/20.
Claims 21-35 are under examination.
Claims 1-20 are canceled.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 03/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 02/10/20 are accepted by the examiner.

Specification
8.	      The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “MECHANISMS OF RESOURCE ALLOCATION FOR GRANT-FREE UPLINK (UL) TRANSMISSION VIA RRC SIGNALING”

Claims Objections 
9.	Claims 1, 12, 14, 25 & 27 are objected to because of minor informalities:  
10.	Claim 21, in part, recites, “…the repetition indication” in line 12. Since it is recited for the first time in the claim, for clarity it is suggested to change “the repetition indication” to “a repetition indication”.

Examiner’s Note:
11.	The examiner has contacted applicant’s representative Mr. Thomas J. Clare and left a voicemail message at 215-564-3022 on 10/04/21 to amend claim 1 and title to overcome the claim objection and specification objection respectively to put the application in condition for allowance. 

Allowable Subject Matter
12.	Claims 1-20 are allowed over prior arts on the record.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
13.	Amended claim 1 is allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
14.	In claim 1: “send, at a first time and frequency resource of the second allocation, a data packet; and send, based upon the repetition indication, the data pack at one or more additional time and frequency resources of the second allocation” in combination with other limitations recited as specified in claim 1.
15.	In claim 1: Note that the first closest prior art, Sierra Wireless et al. NPL document, “discloses a measurement device” (disclosed in the IDS) discloses a user equipment apparatus (See FIG. 1; a user equipment (UE)), comprising a processor (See FIG. 1; a user equipment (UE) includes a processor), a memory (See FIG. 1; a user equipment (UE) includes a memory), communication circuitry (See FIG. 1; a user equipment (UE) includes an RF unit), and computer-executable instructions stored in the memory which, when executed by the processor, cause the UE to: 
receive a first allocation, the first allocation pertaining to physical resources for grant-free access (See FIG. 1 & page 2; receive a GRANT for SRB0 & DRB), the first allocation comprising a set of time resource configurations and a set of frequency resource configurations (See section 6; time and frequency).
Note that the second prior art, CATT et al. NPL, “NR UL scheduling mechanism” (as disclosed in the IDS) discloses determine, based at least in part on the first allocation, a second allocation, the second allocation being a physical resource configuration for a data packet transmission (See Page 2.2.2.; timing relationships and resource allocations and also discloses that grant-free resource are reconfigured through RRC reconfiguration signaling).
Note that the third prior art, Huawei et al. NPL, “Grant-free resource configuration” (as disclosed in the IDS) discloses send, at a first time and frequency resource of the second allocation, a data packet (See proposal 1; grant-free resource shall be shared by different UEs and RAN2 sends LS to RAN1).
italic limitations as claim in claimed.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Ugurlu et al. 2020/0267755 A1 (Title: Multiple semi-static grant activation and deactivation by single DCT in mobile communications) (See abstract & Para. 00006-0008 & 0023-0026).
B.	Li et al. 10, 764, 914 B2 (Title: Uplink information processing method and apparatus) (See abstract & Para. 0007-0009 & 0012-0014).
C.	Bang et al. 2020/0053713 A1 (Title: Apparatus and method for allocation resources in wireless communication system) (See abstract, Para. 0081 & 0110).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469